Citation Nr: 1234280	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  05-35 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a general skin condition, to include tinea versicolor, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to April 1970, to include a tour of duty in Vietnam from July 1967 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Board previously considered these issues in December 2009.  At that time, the Board recharacterized the appeals with respect to skin disabilities as a single claim of service connection for a skin condition to include tinea versicolor and a right leg sore.  All issues were then remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.

On remand, a VA examination was conducted.  Based on findings made at that examination, the recharacterization of the skin claims was reconsidered.  The right leg sore and the claimed generalized skin condition were in fact two separate and distinct disabilities, and must be adjudicated as such. 

Accordingly, in a July 2011 decision, the Board granted service connection for the residual of a right leg sore; this was a full grant of the benefit sought on appeal.  No further question remains for appellate consideration with regard to the issue.  The remaining three issues, listed above, were remanded by the Board for additional development.  The matters are now returned for further appellate consideration.

The Veteran requested a hearing before a Veterans Law Judge at the RO; such was scheduled for December 2008, but the Veteran failed to report without explanation.  The request for hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran is presumed exposed to herbicides in service, based on his tour of duty in Vietnam.

2.  No chronic skin condition is currently diagnosed, or has been diagnosed during the pendency of the claim.

3.  Hypertension was not first manifested on active duty or during the first post-service year; the preponderance of the evidence is against a finding that hypertension is caused or aggravated by military service, to include herbicide exposure on active duty.

4.  Erectile dysfunction was not first manifested on active duty; the preponderance of the evidence is against a finding that erectile dysfunction is caused or aggravated by military service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a general skin condition, to include tinea versicolor, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection of hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection of erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2005, January 2010, and August 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The January 2010 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  While he identified private treatment records from Dr. WD and Dr. HI which were potentially pertinent to the appeal, the Veteran has failed to supply the specifically requested authorizations to permit VA to obtain the records on his behalf, or to supply the records himself.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A June 2010 VA examination is fully adequate for adjudication; the examiner provided required findings and opinions, to include clearly stated rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's representative has objected to the adequacy of the opinions, alleging that the examiner failed to address the etiology of a spot of hypopigmentation on the right leg, and failed to supply an adequate rationale with regard to a negative opinion on a relationship between hypertension and herbicide.  The first objection is puzzling, as the examiner specified that the discoloration referred to is related to the in-service sore, and was service connected by the Board in August 2011.  As to the second, the representative has blatantly misrepresented the examination report; the examiner's opinion does not "end there" with a statement about hypertension's status as a presumptive condition for herbicide exposed Veterans.  There is also an entire paragraph ignored by the representative discussing the Veteran's allegation of a direct link to herbicide beyond the presumption.  

No examination is conducted in connection with the issue of erectile dysfunction, as none is necessary.  38 C.F.R. § 3.159(c)(4)

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Hypertension is a listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Additionally, certain listed diseases are subject to presumptive service connection for herbicide exposed Veterans.  Exposure to herbicides, including Agent Orange, is presumed for Veterans who served in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran was present in-country during this time, and is therefore presumed exposed.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	General Skin Condition

The Veteran alleges that he has a current generalized skin condition related to herbicide exposure in Vietnam.  He has reported rashes of his arms, legs, and crotch.  

A review of service treatment records (STRs) reveals that the Veteran was treated in service for tinea versicolor while in Vietnam in 1968.  He was treated with medication; it appears the condition resolved completely, as there is no other reference to the skin condition in service.  At an April 1970 examination for release from active duty, the Veteran indicated no current or past skin diseases, and the objective physical examination was normal.

Post-service treatment records fail to show any diagnosis of or complaints related to any generalized skin condition.  This includes the periods before and after the Veteran's VA examination.

A VA skin examination was conducted in June 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran denied any skin conditions "now or for several years."  He reported a history of dry skin; the relevant service treatment records were noted.  On physical examination, there was no evidence of any current skin condition, including tinea versicolor and chloracne.  The examiner did not diagnose any condition of the skin.  These findings refer to conditions other than the already service connected discoloration related to a right leg sore.

Central to any grant of service connection is a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no competent evidence of a generalized skin condition here.

The Veteran is competent to report symptoms such as discoloration or dryness of the skin, as he can observe such through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render a diagnosis of a skin condition based on those observations.  Such would require application of specialized medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A doctor has considered his complaints of dry skin in the past, and has rendered a medical opinion that there is no evidence of a current disability.  He has reported no skin abnormalities, and post-service treatment records covering almost a decade show no hint of any current or past skin disease.  The Veteran himself has said he has had no problems for years.

The preponderance of the evidence is against a finding of a current or even recent skin condition; there is no doubt to be resolved.  Service connection for a generalized skin condition is not warranted.

	Hypertension

The Veteran alleges that his currently diagnosed hypertension is related to his in-service exposure to herbicides.

Service treatment records reveal no subjective or objective evidence of elevated blood pressures, and no diagnosis of hypertension.  At the June 1966 examination for entry onto active duty, blood pressure was 130/74 and 130/78.  At separation examination in April 1970, blood pressure was 120/80.  The Veteran at no point complained of elevated blood pressures, and no doctor or other care provider noted high blood pressures clinically during service.  Direct service connection based on the onset of the disease in service is not warranted.

Post-service VA treatment records from September 2003 through August 2011 demonstrate that when the Veteran first sought VA care in 2003, he had already been diagnosed with hypertension for two years.  A private doctor, whose records have not been released to VA by the Veteran, reportedly made the diagnosis and prescribed medication.  The Veteran has continued to use medication for control of his blood pressure since that time.

The Veteran is not competent to diagnose hypertension as a disease, as such would require application of specialized knowledge and training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is, however, competent to report diagnoses made by doctors, or to repeat what has been told him.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's report that hypertension had been diagnosed in approximately 2001 is competent evidence; there is no basis in the record to question his credibility, and so 2001 is accepted as the date of onset of the claimed condition.


Hypertension is a listed chronic disease for purposes of presumptive service connection.  38 C.F.R. § 3.309(a).  However, the disease is required to manifest to a compensable degree within one year of service for the Veteran to benefit from that presumption.  As the sole competent and credible evidence regarding the date of onset of the disease places it in 2001, 30 years following separation from service, presumptive service connection for hypertension as a chronic disease is not available.  

The Veteran has also sought service connection for hypertension on a direct basis, alleging that presumed exposure to herbicides in Vietnam caused him to develop the condition.  Hypertension is not a presumptive condition for herbicide exposed Veterans; the regulation specifically excludes hypertension from the presumption applicable to ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.  The Veteran may still establish entitlement to direct service connection by independently showing a nexus between hypertension and herbicides.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Unfortunately, there is no competent and credible evidence of such a link.  The Veteran has expressed his belief in the existence of a nexus, but the Veteran is not competent to render that opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The June 2010 VA examiner stated that, while there is "some limited evidence of a suggested correlation" between hypertension and herbicide exposure, such evidence does not demonstrate that a link is at least as likely as not.  In addition to citing the existence of such studies, the examiner also noted the prevalence of the condition in the general population.

The Veteran did submit a copy of a report summary from the National Academy of Sciences (NAS) which confirms the VA examiner's statement regarding the suggestive nature of the evidence of a nexus.  The NAS studies and report are those relied upon by VA in determining inclusion in the list of presumptive conditions.  The summary shows that while there is some evidence indicating a possible link, the negative evidence is such that no conclusion could be drawn with any certainty.  The summary also noted the problems with the studies used, and indicated that there were fewer problems with the negative studies.

Evidence from private treating doctors which may have been of benefit to the Veteran is unavailable due to his failure to return the requested records, or appropriate releases to allow VA to obtain such on his behalf.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for hypertension is not warranted.

	Erectile Dysfunction

The Veteran has alleged that his erectile dysfunction is caused by medications he takes for hypertension; as he alleges that hypertension is service-connected, the erectile dysfunction would then be entitled to secondary service connection.

However, as is discussed above, hypertension is not service connected on either a direct or presumptive basis.  Therefore, even assuming that a causal relationship exists between hypertension and erectile dysfunction, secondary service connection is not warranted.

The possibility of service connection on another basis has also been considered.  However, service treatment records show no diagnosis of or complaints related to erectile dysfunction, nor has the Veteran reported that the dysfunction had its onset in service.  Moreover, post-service VA treatment records reveal that the Veteran has a form of hypogonadism.  His testosterone levels were too low; doctors attributed erectile dysfunction and a decrease in libido to this nonservice-connected medical condition.  Accordingly, direct service connection is not appropriate.

Erectile dysfunction is not a listed presumptive disease.  38 C.F.R. § 3.309.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for erectile dysfunction is not warranted.


ORDER

Service connection for a general skin condition is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


